In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-177 CR

____________________


REX EDWARD BULLARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-070454-R 




MEMORANDUM OPINION
 On March 18, 2008, the trial court sentenced Rex Edward Bullard on a conviction for
burglary of a habitation.  Bullard filed a notice of appeal on April 9, 2008.  The trial court
entered a certification of the defendant's right of appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On April 14, 2008, we notified the parties that we would dismiss the appeal unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered May 14, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.